Name: Commission Regulation (Euratom) NoÃ 66/2006 of 16 January 2006 exempting the transfer of small quantities of ores, source materials and special fissile materials from the rules of the chapter on supplies
 Type: Regulation
 Subject Matter: electrical and nuclear industries;  information technology and data processing;  trade;  energy policy
 Date Published: nan

 17.1.2006 EN Official Journal of the European Union L 11/6 COMMISSION REGULATION (EURATOM) No 66/2006 of 16 January 2006 exempting the transfer of small quantities of ores, source materials and special fissile materials from the rules of the chapter on supplies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 2(d) and Articles 74, 77, 124 and 161 thereof, Whereas: (1) Commission Regulation No 17/66/Euratom of 29 November 1966 exempting the transfer of small quantities of ores, source materials and special fissile materials from the rules of the chapter on supplies (1) has been substantially amended (2). In the interests of clarity and rationality the said Regulation should be codified. (2) The Community supply position in regard to nuclear materials makes it possible for the exemption provided for in Article 74 of the Treaty to be authorised in such a manner as to ensure that all users may receive a regular and equitable supply of ores, source materials and special fissile materials, HAS ADOPTED THIS REGULATION: Article 1 The following shall be exempt from the provisions of Chapter VI of Title II of the Treaty, as regards ores and uranium and thorium source materials: (a) transfers within and imports into the Community of quantities not exceeding, per transaction a dosage of one tonne of uranium and thorium (or uranium or thorium), within a limit of five tonnes per year per user in respect of each of these materials; (b) exports from the Community of quantities not exceeding a dosage of one tonne of uranium and thorium (or uranium or thorium), within a limit of five tonnes per year per exporter in respect of each of these materials. Article 2 With regard to special fissile materials, transfers within, imports into and exports from the Community shall be exempt from the provisions of Chapter VI of Title II of the Treaty provided that the quantities involved, referred to the elemental form, do not exceed 200 g of uranium-235, uranium-233 or plutonium in any one transaction up to an annual limit of 1 000 g of any of the substances per user. In the case of imports and exports this shall apply subject to the provisions of agreements for cooperation concluded by the Community with third countries. Article 3 Any person who effects an import or an export and any supplier who effects a transfer within the Community under the exemption provided for in Articles 1 and 2 shall submit to the Supply Agency a quarterly statement of the transactions thus effected, giving the following information: (a) date of conclusion of the supply contract; (b) names of the contracting parties; (c) place where the material was produced; (d) chemical and physical (or chemical or physical) nature of the products; (e) quantities in metric units; (f) use made or to be made of these ores, source materials and special fissile materials. The statements mentioned in point (e) of the first paragraph shall be expressed in kilograms of uranium or thorium contained in respect of ores and source materials, and in grams in respect of uranium-233, or uranium-235 or plutonium contained in respect of special fissile materials. Numbers containing a decimal fraction shall be rounded off to the next lower or higher whole number according to whether the decimal fraction is greater or less than 0,5. Where the decimal fraction is 0,5, the number shall be rounded off to the next higher or lower whole number according to whether the digit preceding the decimal point is an even or an odd number. The monthly statements shall be submitted to the Agency within one month from the end of each quarter during which the transactions referred to in this Regulation were effected. Article 4 Regulation No 17/66/Euratom is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 5 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2006. For the Commission JosÃ © Manuel BARROSO The President (1) OJ 241, 28.12.1966, p. 4057/66. Regulation as amended by Regulation (Euratom) No 3137/74 (OJ L 333, 13.12.1974, p. 27). (2) See Annex I. ANNEX I Repealed Regulation with its amendment Commission Regulation No 17/66/Euratom (OJ 241, 28.12.1966, p. 4057/66) Commission Regulation (Euratom) No 3137/74 (OJ L 333, 13.12.1974, p. 27). ANNEX II Correlation table Regulation No 17/66/Euratom This Regulation Article 1, introductory wording Article 1, introductory wording Article 1, first indent Article 1(a) Article 1, second indent Article 1(b) Article 2 Article 2 Article 3, first paragraph Article 3, first paragraph Article 3, first paragraph, footnote 3 Article 3, second paragraph Article 3, second paragraph Article 3, third paragraph  Article 4 Article 4 Article 5  Annex I  Annex II